      Case: 1:18-cv-08116 Document #: 56 Filed: 06/08/19 Page 1 of 3 PageID #:381



                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 NOTRE DAME AFFORDABLE HOUSING,
 Inc. and CHARLENE M. MARSH,
 Plaintiffs,
                                                  Case No. 1:18-cv-08116
 v.
 CITY OF CHICAGO,. et al.                         Honorable Judge Charles R. Norgle, Sr.

 Defendants.

       PLAINTIFFS’ MOTION FOR LEAVE TO FILE 2ND AMENDED COMPLAINT
                                INSTANTER

        Plaintiffs, NOTRE DAME AFFORDABLE HOUSING, INC. and CHARLENE M.

MARSH, by and through their undersigned counsel, and pursuant to FRCP 6(b)(1)(A),

submit the following in support of Plaintiffs’ Reply in support of their motion to extend

the time to respond to City Defendants’ Motion to Dismiss:

        1.       Federal Rule of Civil Procedure 15(a) provides that where a party opposes

an amendment, “[t]he court should freely give leave when justice so requires.” As one

court has aptly explained:

             Amalgam of the foregoing standards results in a clear favoring of
             allowance of amendments in order to present all matters involved in
             the case to the court at trial, so that "justice" can be done based upon
             all circumstances and legal theories which can properly be advanced
             before the court. This overriding policy is tempered by considerations
             of improper motives on the part of the party proposing the amendment;
             futility of the amendment; or undue prejudice to the opposing party by
             virtue of allowance of the amendment. A fourth factor, less pertinent
             than the previously designated three factors, is delay in seeking
             the amendment; however, delay is not in and of itself a reason for
             denying a Rule 15(a)(2) motion.

Gouveia v. TC Invs., LLC, 2010 Bankr. LEXIS 4953, *9-*10 (N.D. Ind. Bk. Dec. 6, 2010)

(granting leave to amended complaint asserting an action under 11 U.S.C. §

548(a)(1)(A)).




                                              1
    Case: 1:18-cv-08116 Document #: 56 Filed: 06/08/19 Page 2 of 3 PageID #:382




      2.     Plaintiffs’ Second Amended Complaint was due to be filed by June 7, 2019.

Due to competing work deadlines, including the preparation of oral argument before the

Seventh Circuit on May 29, 2019, follow up briefing before the Seventh Circuit, a pre-

trial order in a Colorado based case, and discovery and amended pleadings in a

California based MDL proceeding, and family commitments relative to graduations and

a memorial service for a grandmother-in-law, Plaintiffs’ counsel was unable to finalize

the Second Amended Complaint until 9 am on June 8, 2019.

      3.     Good cause exists to grant Plaintiffs leave and no harm or prejudice will

result from the 9 hour delay in filing. The proposed Second Amended Complaint is

attached as Exhibit A.

      WHEREFORE, for the reasons set forth above, Plaintiffs request that they be

granted leave of court to file their Second Amended Complaint instanter, nuc pro tunc.




                                        Respectfully submitted,
                                        Counsel for Plaintiffs

                                        /s/ James C. Vlahakis
                                               Sulaiman Law Group, Ltd.
                                        2500 South Highland Avenue, Suite 200
                                        Lombard, Illinois 60148
                                        (630) 581-5456
                                        (630) 575-8188 (fax)
                                        jvlahakis@sulaimanlaw.com




                                          2
    Case: 1:18-cv-08116 Document #: 56 Filed: 06/08/19 Page 3 of 3 PageID #:383



                              CERTIFICATE OF SERVICE

      The undersigned, certifies that on June 8, 2019, he caused the above document

to be filed with the U.S. District Court’s ECF filing system which shall submit a copy

of this filed document to opposing counsel.



                                                        Respectfully submitted,

                                                  /s/ James C. Vlahakis
                                                         Sulaiman Law Group, Ltd.
                                                  2500 South Highland Avenue, Suite 200
                                                  Lombard, Illinois 60148
                                                  (630) 575-8181
                                                  (630) 575-8188 (fax)




                                              3
